ON MOTION FOB REHEARING.
KRUEGER, Judge.
The State, in its motion for rehearing, claims that we erred in holding the evidence insufficient to sustain appellant’s conviction in this: that the accomplice witness, Holman Jackson, was not corroborated on material incriminative matters. It is contended that Mrs. Jackson testified that in the early part of July, appellant came to her home one night while she and her husband were sleeping on their porch; that he called, “Jack, Jack,” that her husband jumped up, turned on the light and went to the door with his billfold; that appellant told her.husband that *602the preacher and several others had been to Denton to see the sheriff and for him to come out; that he wanted to talk to him; that her husband took his money from under the pillow and-handed it to appellant; that she did not know how much it was or what it was for; that they (appellant and her husband) left and were gone about thirty minutes. We fail to see how this evidence tends to support the testimony of her husband on the material incriminative fact that appellant had accepted a bribe. While the corroborating evidence need not be sufficient to establish the guilt of the accused, yet it must tend to connect him with the commission of the offense. See Branch’s Ann. Tex. P. C., p. 367, sec. 719, and authorities there cited. See also Franklin v. State, 62 Tex. Cr. R. 433; Almazan v. State, 145 S. W. (2d) 576. The requisites of the rule are clearly stated by Judge Hurt in the case of Welden v. State, 10 Tex. Cr. App. 400.
It is further contended that the accomplice witness, Holman Jackson, is corroborated by circumstances which tend to connect appellant with the offense charged in this: that although appellant had heard that Jackson was engaged in the illicit sale of intoxicating liquor, he made no effort to arrest him or to secure a search warrant to search his premises for intoxicating liquor. These facts may show that appellant was not an alert officer but it does not tend to show that he committed the offense charged. The State, in support of its contention, cites us to the following authorities: Davis v. State, 275 S. W. 1060; Stovall v. State, 283 S. W. 850; and Minor v. State, 299 S. W. 422 (429).
In the Davis case, supra, the accused made a confession which was introduced in evidence; and the parties, who were engaged in the illicit manufacture of whisky and paid him for not molesting them in their illegal enterprise, testified to many facts and circumstances directly connecting him with the commission of the offense. Consequently that case is not a parallel to the one under consideration. The other cases cited are easily distinguishable on the facts.
Believing that the case was properly disposed of on the original submission, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.